Case 8:21-cv-00280-KKM-AEP Document 22 Filed 02/24/21 Page 1 of 2 PageID 89




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


Link Investment Co.,

       Plaintiff,

v.                                                   Case No: 8:21-cv-0280-KKM-AEP

Jiangsu Steamship Pte. Ltd.,
Jiangsu Steamship Co. Ltd.,
Jiangsu Huaxi Ocean Shipping
Management Co. Ltd., and Spring
Sunshine Shipping Ltd.,

       Defendants,

And

Master of the M/V SPRING
SUNSHINE, IMO 9628049

     Garnishee.
_______________________________


                                         ORDER

       Plaintiff Link Investment Co. has filed a Motion to Stay Case Pending London

Maritime Arbitration, (Doc. 16), and Defendant Spring Sunshine does not object to

staying the case pending arbitration, (Doc. 21). Upon review of the language of the

arbitration agreement executed between the parties provided in Plaintiff’s Verified

Complaint, the Court is satisfied that Plaintiff’s claims in this case are subject to binding

arbitration under the Federal Arbitration Act. See 9 U.S.C. § 3.
Case 8:21-cv-00280-KKM-AEP Document 22 Filed 02/24/21 Page 2 of 2 PageID 90




     Accordingly, the following is ORDERED:

     1.    Plaintiff’s Motion to Stay Case Pending London Maritime Arbitration is

           GRANTED. The parties shall proceed to arbitration in accordance with

           the terms of their arbitration agreement.

     2.    The proceedings are STAYED and the Clerk is directed to

           administratively close the file. The Court retains jurisdiction of the case to

           adjudicate any post-arbitration motions the parties may make.

     3.    The parties shall file a joint status report on May 24, 2021, and every ninety

           (90) days thereafter advising the Court on the progress of arbitration.

     ORDERED in Tampa, Florida, on February 24, 2021.




                                          2
